DETAILED ACTION

This action is in response to the application filed on 8/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 4, it’s not clear as how the oscillation control unit is maintained in an enabled state. It appears that the oscillation control unit is always in an enabled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al. (US 2014/0055115) in view of Qian et al. (US Patent 8912776). 	Regarding claims 1 and 11, Raval et al. discloses (see fig. 5-5B) a power supply control device comprising: a switch control unit (210/c) for controlling an ON/OFF state of a switching device (212/SW) of a boosting chopper (see fig. 5 and BC) using an oscillation wave (ramp); a voltage acquisition unit (A) for acquiring DC output voltage corresponding to an output of the boosting chopper (A connection to FB, which is the DC output voltage of the boost chopper). 	Raval et al. does not disclose an oscillation control unit for reducing a change .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raval et al. (US 2014/0055115) in view of Qian et al. (US Patent 8912776) and Young (US Patent 8116045). 	Regarding claim 10, Raval et al. does not disclose a trigger unit for switching the switching device to an ON state in response to a current flowing to the boosting chopper becoming lower than the reference current. 	Young discloses (see fig. 2) a trigger unit (30) for switching a switching device to an ON state (M4 being enabled) in response to a current flowing to a boosting chopper becoming lower than the reference current (when the monitored current is lower than a reference value, the boost converter is in an enabled state). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Raval et al. to include the features of Young because it provides for an output transient control means, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Yoshii (US Patent 8253404) discloses a constant voltage circuit with ramp voltage control. 	Aibara et al. (US Patent 9641779) discloses a solid-state image sensing device with increased dynamic range. 	Tseng et al. (US Patent 10778231) discloses a clock dividing frequency circuit and control circuit. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838